DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected for the following reasons:
Reference character “6” has been used to designate a display (Fig. 1) and numerical date information (Fig. 3). From the description on page 12, line 15, it seems that the date information in Fig. 3 should be labeled with reference character “33.” See 37 CFR 1.84(p)(4).
Reference character “4” has been used to designate a data processing device (Fig. 1) and numerical date information (Fig. 3). From the description on page 12, line 15, it seems that the date information in Fig. 3 should be labeled with reference character “34.” See 37 CFR 1.84(p)(4).
Reference character “5” has been used to designate a storage device (Fig. 1) and graphical non-bar elements (Fig. 3). From the description on page 12, line 8, it seems that graphical elements in Fig. 3 should be labeled with reference character “32.” See 37 CFR 1.84(p)(4).
Reference characters 32, 32a, 32b, 33, and 34 mentioned in the description (pg. 12, lines 8-15) are not included within the drawings. See 37 CFR 1.84(p)(5).
The unlabeled rectangular boxes in Figs. 1 and 2 should be provided with descriptive text labels for better understanding of the subject matter.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it contains more than 150 words and recites “the present disclosure refers to.”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 1, lines 30, 32, and 34, it is unclear what “chronic DC” means. The acronym is not defined within the disclosure.
Page 2, line 23, “claim1” should read “claim 1.”  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because it should recite “further comprising.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 6, 14, and 15 are rejected on the basis that they contain improper Markush groupings of alternatives because they recite “event selected from the following group.” A Markush grouping is a Abbot Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush group requires a material selected from an open list of alternatives (e.g., selected form the group “comprising” or “consisting essentially of” the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP § 2173.05(h). To overcome this rejection, Applicant should clarify the intended grouping is a closed group, for example, reciting instead “event selected from the group consisting of.” Claims 2-13 are rejected by virtue of their dependency on claim 1.
Claim 3 recites the limitation “the plurality of first range events” which is not previously recited in claim 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 3 will be interpreted as depending from claim 2 instead.
Claim 6 recites a method including a step of “determining, from the second glucose monitoring data, second range events,” however the events listed in the following group are events determined from “first glucose monitoring signals.” It is unclear if the second range events should be events determined solely from the second glucose monitoring data or if the second range events are reclassifying first glucose monitoring data to generate display data different from the first display data. For examination purposes, the second range events will be interpreted as hyperglycemia events or hypoglycemia events that are determined based on the glucose level indicated by the second glucose monitoring signals.
Furthermore, claim 6 recites that the second display data is output “if the one or more glucose measurement time periods, in which the first glucose monitoring signal are detected, do not sum up to at least the first minimum total measurement time.” It is unclear if second display data generated during a second monitoring period should be output if the measurement time periods for the first glucose monitoring signals do not sum up to at least the first minimum total measurement time period, or if the 
Claim 7 recites the limitations "second range event" and “second glucose monitoring data” which are not recited previously in claim 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 7 will be interpreted as depending from claim 6 instead. Furthermore, the recitation of “and/or,” “first/second glucose monitoring data,” and “first/second range event” will be given the broadest reasonable interpretation as alternative limitations rather than inclusive of both limitations. Applicant should amend the claim to resolve antecedent problems and to remove instances of “and/or” and “first/second.”
Claim 8 recites the limitation "third display data." It is unclear how there can be “third display data” when second display data has not been previously recited in the claim or in the independent claim. Further, it is unclear what relationship “third display data” has with “second display data” recited in claim 6. For examination purposes, “third display data” will be interpreted as a data set different from the first and second data sets. “And/or” recited in line 6 of the claim will be given its broadest reasonable interpretation, which is as alternative limitations. Applicant should amend the claim to clarify the intended meaning or dependency of claim 8 and to remove the instance of “and/or.” 
Claim 9 recites that an intermediate low event is determined when the first glucose monitoring signals indicate a level “above the lower glucose level limit and below the upper target limit.” This range would overlap with the range of the normal glucose level event. The intermediate low event will be interpreted as occurring when a first glucose monitoring signal indicates a level above the lower glucose level limit and below the lower target limit.

Claim 11 recites the limitations “second display data sets,” “at least one second range events,” “plurality of second range events,” “second glucose monitoring data,” and “second monitoring time period” which are not previously recited previously in claim 1. There is insufficient antecedent basis for these limitations in claim 1, and further “the plurality of second range events” is not previously recited in any of the claims. Additionally, it is unclear if the recitation of “the second display data sets” is the same as “second display data” recited in claim 6. For compact prosecution, claim 11 will be examined as if dependent on claim 6 , “second display data set” will be interpreted to be the same as the “second display data, ” and the limitation “at least one second range event” will be examined instead of “the plurality of second range events.” Claim 11 also recites “further comprising,” implying an additional limitation to the method, however, the further limitation is not properly set forth since there are no positively claimed method steps.
Claim 12 recites the limitation “second display data sets” which is not previously recited in claims 10 or 1. There is insufficient antecedent basis for this limitation in the claim. It seems that claim 12 should include all limitations of claims 10 and 11. Applicant is advised to amend the claims such that claim 12 includes the limitations of both claims 10 and 11. For example, Applicant can amend the dependencies of the claims or claim 12 itself can recite all limitations included within claim 11. Additionally, claim 12 recites “further comprising…and outputting,” and it is unclear if there should be an additional step before outputting first and second display data sets.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 14, and 15 recite a first mental process of determining, from received first glucose monitoring data, first range events comprising normal glucose events, hyperglycemia events, and hypoglycemia events depending on the glucose level being in a respective range and another mental process of determining how often a first range event is determined for the first monitoring time period. The dependent claims also incorporate these limitations, and claims 2, 6, 8, and 13 recite similar additional determining steps. Under the broadest reasonable interpretation, these determination steps could be performed within the mind. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the method is merely applying the abstract idea by use of a generic processor and display, and the step of receiving glucose monitoring data represents data gathering that is necessary for the application of the abstract idea and is thus extra-solution activity. Applicant’s specification also does not provide a practical application, such as a technological improvement or supporting a particular treatment, which integrates the judicial exception. Determining which events have occurred based on the glucose level falling within a certain range of glucose levels could still be performed in the mind or on pen and paper. See MPEP § 2106.05. Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic processor and display to perform and output the determination step are mere instructions to apply an exception, and the extra-solution activity of receiving glucose monitoring data, whether from a continuous glucose monitor or from a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication No. US 2008/0071580, hereinafter Marcus, in view of World Intellectual Property Organization Publication No. WO 2012/108938, hereinafter Bernstein.
Regarding claim 1, Marcus teaches (whole disclosure, especially Figs. 1, 5-7b, 16-18) a computer-implemented method (“diabetes data management system (DDMS),” Fig. 1) for analyzing glucose monitoring data indicative of a glucose level in a bodily fluid, the method, in a data processing device (computing device 100) provided with one or more processors and connected to a display device (display 33), comprising
receiving first glucose monitoring data (device communication layer 24 interfaces with subject support devices 12 such as…sensor glucose (SG) meters, paragraph 85) representing a plurality of first glucose monitoring signals each indicative of a glucose level (Figs 5, 5a, 5b demonstrate monitoring over 24 hours from 3:00 AM to 3:00 AM of the next day; Figs. 7a, 7b, 17 show 24 hour day monitoring periods; the user can customize the date and time range for reports, so figures that display data for multiple days can also display data for a single day and/or for less than 24 hours, see Fig. 4 and paragraph 124);
determining, from the first glucose monitoring data, first range events (see Figs. 5a, 5b, 7a, 7b, 17) comprising at least one first range event selected from the following group:
a normal glucose level event (see “in range” counts in tables 535 in Fig. 5a, 760 in Fig. 7b, and Fig. 17) which is determined, if the first glucose monitoring signals are indicating a glucose level within a glucose level target range including an upper and a lower target limit of the glucose level target range;
a hyperglycaemia event (see “high excursions” or “above” counts in tables 520, 535, 740, 760 and Fig. 17) which is determined, if the first glucose monitoring signals are indicating a glucose level above an upper glucose level limit, which is greater than the upper target limit (“greater than the upper SG or BG target level”, paragraph 185); and
a hypoglycaemia event (see “low excursions,” “below,” or “hypo excursions” counts in tables 520, 535, 740, 760 or “hypo (<60)” counts in Fig. 17) which is determined, if the first glucose monitoring signals are indicating a glucose level below a lower glucose level limit, which is lower than the lower target limit (“times the blood glucose readings were below the target blood glucose range,” paragraph 164);
determining, for the at least one first range event, a number of first range events indicating how often the at least one first range event is determined for the first monitoring time period (see counts in tables 520, 535, 740, 760 and in Fig. 17);
generating first display data representing, for the at least one first range event, the number of first range events in a graphical representation (see pie charts 585, 755 in Figs. 5b, 7b, respectively, and Fig. 17); and
outputting the first display data through the display device (see Figs. 5-7b and 17 for exemplary reports displayed through display 33).
Marcus teaches all limitations of claim 1 except for providing a first minimum total measurement time period, the first minimum total measurement time period being shorter in time than the first monitoring time period, and generating first display data if the one or more glucose measurement time periods sum up to at least the first minimum total measurement time period. Marcus does teach that the system assists in generating reports indicative of periodic trends, which can then be studied by health-care professionals to modify patient’s therapy (Abstract). Additionally, the user can adjust analysis timeframes in order to analyze data around meal or sleeping events in order to better monitor therapies (See Fig. 4; paragraph 12). Bernstein teaches an analogous diabetes management software in an analyte measurement device (Abstract). Bernstein also teaches setting a minimum number of glucose measurements within a specified time period in order to ensure there are enough readings for useful clinical decisions which can then be graphically displayed and analyzed by a healthcare provider (paragraphs 177-180). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Marcus such that a minimum total measurement (graphs in Fig. 5A nearly span the full user selected analysis timeframe; duration distribution table 760 in Fig. 7B demonstrates a minimum sensor duration of 6.5 hours; “sensor duration column” in Figs. 41, 44 show a minimum sensor duration of 7 hours and 15 minutes).
Regarding claim 2, Marcus and Bernstein teaches the method according to claim 1, further comprising:
determining, from the first glucose monitoring data, first range events (see Figs. 5a, 5b, 7a, 7b, and 17) comprising a plurality of first range events;
determining, for each of the plurality of first range events, the number of first range events indicating, how often each of the plurality of first range events is determined for first monitoring time period (see counts in tables 520, 535, 740, 760 and in Fig. 17); and
displaying, for each of the plurality of first range events, the number of first range events in the graphical representation(see pie charts 585, 755 in Figs. 5b, 7b, respectively, and Fig. 17), if the one or more glucose measurement time periods sum up to at least the first minimum total measurement time period.

Regarding claim 3, Marcus teaches the generating of the first display data comprises generating first display data representing, for the at least one first range event or each of the plurality of first range events, the number of first range events in a single graphical element representation (see tables and pie charts in Figs. 5b, 7b, and 17).
Regarding claim 4, Marcus teaches the first minimum total measurement time period is greater than 5 minutes and less than 24 hours (see rejection of claim 1; Marcus depicts graphs in Fig. 5A nearly span the full user selected analysis timeframe; duration distribution table 760 in Fig. 7B demonstrates a minimum sensor duration of 6.5 hours; “sensor duration column” in Figs. 41, 44 show a minimum sensor duration of 7 hours and 15 minutes).
Regarding claim 5, Marcus teaches the first monitoring time period corresponds to a 24 hour period representing a day period assigned to a date (Figs. 7a, 7b, 17 show 24 hour monitoring periods corresponding to dates).
Regarding claim 6, Marcus teaches:
receiving second glucose monitoring data representing one or more second glucose monitoring signals each corresponding to a blood glucose level measured in a blood sample (device communication layer 24 interfaces with subject support devices 12 such as blood glucose (BG) meters, paragraph 85), the one or more second glucose monitoring signals detected at one or more points in time in a second monitoring time period of a blood glucose monitoring, the second monitoring time period being less than or equal to 24 hours (Figs 5-5B demonstrate monitoring from 3AM to 3AM of the following day; Figs. 7A, 7B, 16-18 show 24 hour monitoring periods; additionally, the user can customize the date range for reports, see paragraph 124, so, figures that display data for multiple days can also display data for a single day);
determining, from the second glucose monitoring data, second range events comprising at least one second range event selected from the following group:
a hyperglycaemia event (see “high excursions” or “above” counts in tables 520, 535, 740, 760 and Fig. 17) which is determined, if the second glucose monitoring signals are indicating a glucose level above an upper glucose level limit, which is greater than the upper target limit; and
a hypoglycaemia event (see “low excursions,” “below,” or “hypo excursions” counts in tables 520, 535, 740, 760 or counts in Figs. 16-18) which is determined, if the second glucose monitoring signals are indicating a glucose level below a lower glucose level limit, which is lower than the lower target limit;
determining, for the at least one second range event, a number of second range events indicating, how often the at least one second range event is determined for the second monitoring time period (see counts in tables 520, 535, 740, 760 and in Figs. 16-18);
generating second display data representing, for the at least one second range event, the number of second range events in a further graphical representation (see tables 520, 535, 740, 760 and Figs. 16-18)
outputting the second display data through the display device (see exemplary displays in Figs. 5-5b, 7a-7b, 16-18; Marcus teaches that “although certain reports may mention or illustrate BG or SG only, the reports may monitor and display results for the other one of the glucose readings or for both of the glucose readings,” paragraph 93; thus, the previously cited figures for sensor glucose displays can also demonstrate how blood glucose data would be displayed), if the one or more glucose measurement time periods, in which the second glucose monitoring signals are detected, sum up to at least a second minimum total measurement time period (as best as can be understood under the 112(b) rejections, Marcus meets this claim limitation since data is not shown when there are no second glucose monitoring signals, implying a minimum measurement of one glucose reading; see row “Wednesday September 14” in Fig. 44). 
Regarding claim 8, Marcus teaches (as best as can be understood in view of the rejections under 112(b)):
 determining that, for the first glucose monitoring data, the one or more glucose measurement time periods sum up to at least the first minimum total measurement time period within the first monitoring time period representing a day period assigned to a date (as stated in the rejection for claim 1, from Marcus’s exemplary embodiments within the figures, it can be seen that the preferred measurement duration is at least a few hours; graphs in Fig. 5A nearly span the full user selected analysis timeframe; duration distribution table 760 in Fig. 7B demonstrates a minimum sensor duration of 6.5 hours; “sensor duration column” in Figs. 41, 44 show a minimum sensor duration of 7 hours and 15 minutes ); or 
displaying, together with date display data representing the date, third display data on the display device, the third display data indicating that, for the day period assigned to the date, (see pie charts 585, 755 in Figs. 5b, 7b, respectively for data indicating measurement time periods with date display data; it can be seen that the preferred measurement duration is at least a few hours which is demonstrated by the graphical data).
Regarding claim 9, Marcus teaches the method according to claim 1, wherein the group of first range events further comprises an intermediate low event which is determined, if the first glucose monitoring signals are indicating a glucose level above the lower glucose level limit and below the lower target limit (Fig. 17 shows a “below” event from 60-69 mg/dL which is below the “In Range” values and above the lower glucose level limit of 60 mg/dL indicating hypoglycemia).
Regarding claim 10 (as best as can be understood in view of the rejections under 112(b)), Marcus teaches the method according to claim 2, further comprising first display data sets each representing, for the at least one first range event or each of the plurality of first range events, the number of first range events in a graphical representation (see pie charts 585, 755 in Figs. 5b, 7b, respectively, and Fig. 17), wherein each of the first display data sets is based on first glucose monitoring data within the first monitoring time period representing a day period assigned to a date (Figs. 7a, 7b, 17 show monitoring periods of 24 hours corresponding to different dates) and wherein the first display data sets are outputted through the display device.
As stated in the rejection of claim 1, Marcus does not explicitly teach providing a graphical representation of the first range events only if the one or more glucose measurement time periods sum up to at least the first minimum total measurement time period. Bernstein teaches setting a minimum number of glucose measurements within a specified time period in order to ensure there are enough readings for useful clinical decisions which can then be graphically displayed and analyzed by a healthcare provider (paragraphs 177-180). 

Regarding claim 11 (as best as can be understood in view of the rejections under 112(b)), Marcus teaches the method according to claim 6, further comprising the second display data sets each representing, for the at least one second range event or each of the plurality of second range events, the number of second range events in a further graphical representation, wherein each of the second display data sets is based on second glucose monitoring data within the second monitoring time period representing a day period assigned to a date and wherein the second display data sets are outputted through the display device (see tables 520, 535, 740, 760 and graphs in Figs. 16-18; figures and tables that show exemplary sensor glucose data also demonstrate how blood glucose information would be displayed, see paragraph 93).
Regarding claim 12 (as best as can be understood in view of the rejections under 112(b)), Marcus teaches for the first and second display data sets, each data set representing a day period assigned to a date, and outputting the first and second display data sets through the display device (“Although certain reports may mention or illustrate BG or SG only, the reports may monitor and display result for the other one of the glucose readings or for both of the glucose readings,” paragraph 93; thus, even though the figures do not show BG and SG data sets representing day periods together, Marcus discloses that the exemplary reports can display both data sets).
Regarding claim 14, Marcus teaches a portable device (“computing device 100 may be in a single physical enclosure or device with the display 33 such as a laptop…personal digital assistant, a portable telephone,” paragraph 83) for analyzing glucose monitoring data indicative of a glucose level in a bodily fluid, the device comprising a data processing device (computing device 100) with one or more processors and a display device (display 33), the data processing device being configured for
receiving first glucose monitoring data representing a plurality of first glucose monitoring signals each indicative of a glucose level in a bodily fluid at a measurement time (device communication layer 24 interfaces with subject support devices 12 such as…sensor glucose (SG) meters, paragraph 85), the first glucose monitoring signals detected in one or more glucose measurement time periods over a first monitoring time period of a continuous glucose monitoring; the first monitoring time period being less than or equal to 24 hours (Figs 5, 5a, 5b demonstrate multiple periods of time within 24 hours; Figs. 7a, 7b, 17 show 24 hour monitoring periods; additionally, the user can customize the date range for reports, see paragraph 124, so, figures that display data for multiple days can also display data for a single day);
determining, from the first glucose monitoring data, first range events (see Figs. 5a, 5b, 7a, 7b, 17) comprising at least one first range event selected from the following group:
a normal glucose level event (see “in range” counts in tables 535 in Fig. 5a, 760 in Fig. 7b, and Fig. 17) 
a hyperglycaemia event (see “high excursions” or “above” counts in tables 520, 535, 740, 760 and Fig. 17) which is determined if the first glucose monitoring signals are indicating a glucose level above an upper glucose level limit, which is greater than the upper target limit; and
a hypoglycaemia event (see “low excursions,” “below,” or “hypo excursions” counts in tables 520, 535, 740, 760 or “hypo (<60)” counts in Fig. 17) which is determined if the first glucose monitoring signals are indicating a glucose level below a lower glucose level limit, which is lower than the lower target limit;
determining, for the at least one first range event, a number of first range events indicating how often the at least one first range event is determined for first monitoring time period (see counts in tables 520, 535, 740, 760 and in Fig. 17);
generating first display data representing, for the at least one first range event, the number of first range events in a graphical representation (see pie charts 585, 755 in Figs. 5b, 7b, respectively, and Fig. 17); and
outputting the first display data through the display device (see Figs. 5-7b and 17 for exemplary reports displayed through display 33).
Marcus teaches all limitations of claim 14 except for providing a first minimum total measurement time period, the first minimum total measurement time period being shorter in time than the first monitoring time period, and generating first display data if the one or more glucose measurement time periods sum up to at least the first minimum total measurement time period. Marcus does teach that the system assists in generating reports indicative of periodic trends, which can then be studied by health-care professionals to modify patient’s therapy (Abstract). Bernstein teaches an analogous diabetes management software in an analyte measurement device (Abstract). Bernstein also teaches setting a minimum number of glucose measurements within a specified time period in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Marcus such that a minimum total measurement time period is provided in order to generate a display when the glucose measurement time periods sum up to at least the first minimum total measurement time period. One would have been motivated to do so because Marcus teaches that the purpose of the reports is for analysis by healthcare providers and users, and Bernstein teaches that there is a minimum number of glucose measurements needed to provide a basis for useful clinical decisions. Marcus teaches that timeframes can be adjusted around meal or sleeping events by the user (See Fig. 4; paragraph 12), so if one desires sufficient data to analyze the specified timeframe then a minimum number of measurements should be provided, as suggested by Bernstein. From Marcus’s exemplary embodiments within the figures, it can be seen that it is preferred when the measurement duration is at least a few hours (graphs in Fig. 5A nearly span the full user selected analysis timeframe; duration distribution table 760 in Fig. 7B demonstrates a minimum sensor duration of 6.5 hours; “sensor duration column” in Figs. 41, 44 show a minimum sensor duration of 7 hours and 15 minutes).
Regarding claim 15, Marcus teaches a non-transitory computer readable medium (“embodiments of the invention are described below with reference to…computer program products...,” paragraph 79) storing a program (diabetes data management system 16 or DDMS) causing, when loaded to a data processing device (computing device 100) having one or more processors and connected to a display device (display 33), the data processing device configured to:
receive first glucose monitoring data (device communication layer 24 interfaces with subject support devices 12 such as…sensor glucose (SG) meters, paragraph 85) representing a plurality of first glucose monitoring signals each indicative of a glucose level (Figs 5, 5a, 5b demonstrate multiple periods of time within 24 hours; Figs. 7a, 7b, 17 show 24 hour monitoring periods; additionally, the user can customize the date range for reports, see paragraph 124, so, figures that display data for multiple days can also display data for a single day );
determine, from the first glucose monitoring data, first range events (see Figs. 5a, 5b, 7a, 7b, 17) comprising at least one first range event selected from the following group:
a normal glucose level event (see “in range” counts in tables 535 in Fig. 5a, 760 in Fig. 7b, and Fig. 17) which is determined if the first glucose monitoring signals are indicating a glucose level within a glucose level target range including an upper and a lower target limit of the glucose level target range;
a hyperglycaemia event (see “high excursions” or “above” counts in tables 520, 535, 740, 760 and Fig. 17) which is determined if the first glucose monitoring signals are indicating a glucose level above an upper glucose level limit, which is greater than the upper target limit; and
a hypoglycaemia event (see “low excursions,” “below,” or “hypo excursions” counts in tables 520, 535, 740, 760 or “hypo (<60)” counts in Fig. 17) which is determined if the first glucose monitoring signals are indicating a glucose level below a lower glucose level limit, which is lower than the lower target limit;
determine, for the at least one first range event, a number of first range events indicating how often the at least one first range event is determined for first monitoring time period (see counts in tables 520, 535, 740, 760 and in Fig. 17)
generate first display data representing, for the at least one first range event, the number of first range events in a graphical representation (see pie charts 585, 755 in Figs. 5b, 7b, respectively, and Fig. 17); and
output the first display data through the display device (see Figs. 5-7b and 17 for exemplary reports displayed through display 33).
Marcus teaches all limitations of claim 15 except for providing a first minimum total measurement time period, the first minimum total measurement time period being shorter in time than the first monitoring time period, and generating first display data if the one or more glucose measurement time periods sum up to at least the first minimum total measurement time period. Marcus does teach that the system assists in generating reports indicative of periodic trends, which can then be studied by health-care professionals to modify patient’s therapy (Abstract). Bernstein teaches an analogous diabetes management software in an analyte measurement device (Abstract). Bernstein also teaches setting a minimum number of glucose measurements within a specified time period in order to ensure there are enough readings for useful clinical decisions which can then be graphically displayed and analyzed by a healthcare provider (paragraphs 177-180). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Marcus such that a minimum total measurement time period is provided in order to generate a display when the glucose measurement time periods sum up to at least the first minimum total measurement time period. One would have been motivated to do so because Marcus teaches that the purpose of the reports is for analysis by healthcare providers and users, and Bernstein teaches that there is a minimum number of glucose measurements needed to provide a basis for useful clinical decisions. Marcus teaches that timeframes can be adjusted around meal or sleeping events by the user (See Fig. 4; paragraph 12), so if one desires sufficient data to analyze the specified timeframe then a minimum number of measurements should be provided, as suggested by (graphs in Fig. 5A nearly span the full user selected analysis timeframe; duration distribution table 760 in Fig. 7B demonstrates a minimum sensor duration of 6.5 hours; “sensor duration column” in Figs. 41, 44 show a minimum sensor duration of 7 hours and 15 minutes).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of Bernstein, as applied to claim 6 above, in view of World Intellectual Property Organization Publication No. WO 2014/145335, hereinafter Budiman. 
Regarding claim 7, Marcus doesn’t explicitly teach providing a minimum range event time period indicating a time period required for the at least one first range event or at least one second range event to be determined as one of the range events or determining, from the first or second glucose monitoring data, the at least one first range or second range event if they match the minimum range event time period. Because Marcus is silent on the minimum range event time period, it is implied that any readings above or below the target glucose range are considered events or excursions. Budiman teaches an analogous glucose level reporting system and display (Abstract). Budiman teaches that very brief hypoglycemic or hyperglycemic episodes or outlier values are not clinically relevant, and that requiring a minimum number of readings and/or a minimum duration outside a threshold value can provide an improvement over simply grouping consecutive points above or below a threshold into an episode (paragraph 155-156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method by Marcus by including a minimum range event time period in order to determine a first or second range event from the first or second glucose monitoring data. One would be motivated to make this modification because the accuracy of event recording is improved .

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Publication No. WO 2011/026053, hereinafter Harper, in view of World Intellectual Property Organization Publication No. WO 2012/108938, hereinafter Bernstein.
Regarding claim 1, Harper teaches a computer-implemented method (analyte monitoring system 100) for analyzing glucose monitoring data indicative of a glucose level in a bodily fluid, the method, in a data processing device (analyte monitoring device 200 or primary receiver 104, paragraph 53) provided with one or more processors (inherently part of the device to execute the following method) and connected to a display device (display 210), comprising
receiving first glucose monitoring data (“sensor 101 may be configured to continuously sample an analyte level of the user,” paragraph 52) representing a plurality of first glucose monitoring signals each indicative of a glucose level in a bodily fluid at a measurement time, the first glucose monitoring signals detected in one or more glucose measurement time periods over a first monitoring time period of a continuous glucose monitoring, the first monitoring time period being less than or equal to 24 hours (“time period setting may be adjusted by a user and may include various time periods, such as, for example, 2 hour time periods, 4 hour time periods, 6 hour time periods, 12 hour time periods, or 24 hour time periods,” paragraph 122; Figs. 3A and 4A show day periods; the display in Fig. 17A can be configured to show a 1 day period, paragraph 222);
determining, from the first glucose monitoring data, first range events (“the processor of the receiver unit 104 is configured to automatically associate event information…or other automatically detected events (e.g., hypoglycemia, hyperglycemia…) to the detected episode if the event falls within a matching window relative to the episode,” paragraph 143) comprising at least one first range event selected from the following group:
a normal glucose level event (see “Target” in Figs. 17A, 17C) which is determined, if the first glucose monitoring signals are indicating a glucose level within a glucose level target range including an upper (see indicator 314 in Fig. 4A) and a lower target limit (see indicator 312, Fig. 4A) of the glucose level target range;
a hyperglycaemia event (see “Above” in Figs. 17A, 17C) which is determined, if the first glucose monitoring signals are indicating a glucose level above an upper glucose level limit, which is greater than the upper target; and
a hypoglycaemia event (see “Below” in Figs. 17A, 17C) which is determined, if the first glucose monitoring signals are indicating a glucose level below a lower glucose level limit, which is lower than the lower target limit;
determining, for the at least one first range event, a number of first range events indicating how often the at least one first range event is determined for the first monitoring time period (“the informational screen may also include summary information for a number of similar types of events, such as hyperglycemic events, hypoglycemic events,” paragraph 125);
generating first display data representing, for the at least one first range event, the number of first range events in a graphical representation (“graph 305 is dynamically updated such that the newly received glucose data is displayed on the graph 305. Although graph 305 is depicted as a line graph, it is contemplated various other types of graphs may be used including bar graphs, pie charts, etc.,” paragraph 84; see exemplary event pie chart in Fig. 17A); and  
outputting the first display data through the display device (see exemplary displays in Figs. 3A, 3C, 4A, 4B, 17A, 17C).
Harper teaches all limitations of claim 1 except for providing a first minimum total measurement time period, the first minimum total measurement time period being shorter in time than the first monitoring time period, and generating first display data if the one or more glucose measurement time periods sum up to at least the first minimum total measurement time period. Harper does teach setting a window of time (“trigger duration”) in order to determine if a trend or an event is occurring (Figs. 5A, 5C, 5E). Bernstein teaches an analogous diabetes management software in an analyte measurement device (Abstract). Bernstein also teaches setting a minimum number of glucose measurements within a specified time period in order to ensure there are enough readings for useful clinical decisions which can then be graphically displayed and analyzed (paragraphs 177-180). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Harper such that a minimum total measurement time period is provided in order to generate a display when the glucose measurement time periods sum up to at least the first minimum total measurement time period. One would have been motivated to do so because Harper teaches providing a period of measurement time in order to analyze trends and episode occurrences, and Bernstein teaches that there is a minimum number of glucose measurements needed to provide a basis for useful clinical analysis. If one desires sufficient data to analyze the specified timeframe then a minimum number of measurements should be provided, as suggested by Bernstein. 
Regarding claim 13, Harper teaches the method according to claim 1, further comprising (Fig. 22) performing and updating (see step 2230), whenever first glucose monitoring data measured (“the additional sensor data may be transmitted by the transmitter unit 102 and received by the analyte monitoring device 200 on-demand or at regular time intervals,” paragraph 266), the following:
determining, from the first glucose monitoring data, the first range events (“the processor of the receiver unit 104 is configured to automatically associate event information…or other automatically detected events (e.g., hypoglycemia, hyperglycemia…) to the detected episode if the event falls within a matching window relative to the episode,” paragraph 143);
determining, from the first glucose monitoring data, the number of first range events indicating how often the at least one first range event is determined for the first monitoring time period (“the informational screen may also include summary information for a number of similar types of events, such as hyperglycemic events, hypoglycemic events…This information may also include frequency of occurrence,” paragraph 125); and
generating the first display data representing the number of first range events in the graphical representation (“graph 305 is dynamically updated such that the newly received glucose data is displayed on the graph 305. Although graph 305 is depicted as a line graph, it is contemplated various other types of graphs may be used including bar graphs, pie charts, etc.,” paragraph 84).
As stated in the rejection of claim 1, Harper teaches all limitations of claim 13 except for generating first display data if the one or more glucose measurement time periods sum up to at least the first minimum total measurement time period. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Harper such that a minimum total measurement time period is provided in order to generate a display when the glucose measurement time periods sum up to at least the first minimum total measurement time 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/Examiner, Art Unit 3791